El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
Este es un pleito incoado por Juan Bautista Serrano, quien alega ser el legatario en nuda propiedad de los bienes relictos de doña Magdalena Coy Tizol, fallecida el 18 de abril de 1925. Esta señora carecía de ascendientes o descendien-tes y en su consecuencia tenía la libre disposición de sus bienes.
En el curso del juicio resultó que dos de las hermanas de doña Magdalena son las usufructuarias y están en pose-sión de los bienes reclamados por Juan Bautista Serrano, mas ellas no están envueltas en este litigio. La controversia en este caso gira exclusivamente sobre la interpretación que debe dársele a la novena cláusula del testamento de doña Magdalena. Bajo la cláusula 7 la testadora dejó todos sus bie-nes muebles a sus tres hermanas, Concepción, Inés y Salva-dora, y a su hijo de crianza Juan Bautista Serrano. Por la cláusula 8 ella dejó a Juan Bautista Serrano una casa ubi-cada en la calle Alien. Por la cláusula 10 impuso a sus he-rederos usufructuarios la obligación de pagar todas las obli-gaciones corrientes a vencer sobre la propiedad legada. La cláusula 9 del testamento lee así:
*672“En el remanente de todos sos bienes, derechos y acciones insti-tuye y nombra por sus herederos usufructuarios por partes iguales y c'on el derecho de acrecer entre sí a sus legítimos hermanos doña Concepción, Inés, Salvadora y Luis Coy Tizol, queriendo que ocurrido que sea el fallecimiento del último de ellos pase todo el remanente de sus bienes, derechos y acciones, en absoluto y pleno dominio, a su mencionado hijo de crianza Juan Bautista Serrano y a su sobrino don Salvador Coy Guexva, quienes a ese fin quedan desde luego por la presente instituidos por sus herederos, también por partes iguales, sin condición alguna, y con derecho de acrecer entre sí, si fallecieren sin descendientes legítimos.”
De los autos se desprende que doña Concepción y don Luis Coy Tizol fallecieron y que los dos usufructuarios res-tantes son Inés y Salvadora.
Salvador Coy Guerra, sobrino de la testadora, falleció sin dejar descendientes, mas dejó a su madre y a su esposa, las demandadas en este caso. Estas dos personas son los here-deros de Salvador Coy Guerra. Ellas obtuvieron una decla-ratoria de herederos, hicieron una partición y ciertas inscrip-ciones en el registro de la propiedad, de bienes que en defi-nitiva pertenecían a Salvador Coy Guerra, así como de los bienes envueltos en este litigio, o más bien de la porción que ellas sostenían pertenecía a su causante.
El demandante sostiene que de conformidad con el testa-mento él es el único legatario del remanente, toda vez que Salvador Coy Guerra falleció sin dejar descendientes. La corte falló a su favor.
La corte inferior citó varias decisiones del Tribunal Supremo de España al efecto de que la ley que debía seguirse en casos como el presente es la voluntad del testador. Esta es la regla universal. Las apelantes no atacan este principio general, pero sostienen que la intención de la testadora fue claramente que se hiciera una división por partes iguales del remanente de los bienes entre Juan Bautista Serrano y Salvador Coy Guerra. Igualmente sostienen que las palabras “con derecho de acrecer” deben ser tomadas en su signifi-*673cado legal corriente, conforme son usadas en el Código Civil de Puerto Pico. A este respecto el Código Civil provee:
“Art. 948. — 'En las sucesiones legítimas la parte del que repudia la herencia acrecerá siempre a los coherederos.
“Art. 949. — Para que en la sucesión testamentaria tenga lugar el derecho de acrecer se requiere:
“1. — Que dos o más sean llamados a una misma herencia, o a una misma porción de ella, sin especial designación de partes.
“2. — Que uno de los llamados muera antes que el testador, o que renuncie la herencia, o sea incapaz de recibirla.”
Las apelantes sostienen que de conformidad con lo anterior el derecho de acrecer puede ser invocado por un supérs-tite solamente cuando una de las personas de quien se alega el derecho a acrecer rehúsa el legado, es incapaz de aceptarlo o fallece antes que el testador. En este caso, según hemos visto, Salvador Coy Guerra, a cuyo nombre reclaman las apelantes, falleció con posterioridad a la testadora.
Tenemos presente, desde luego, el principio general de que cuando se usa una palabra técnica ésta debe ser enten-dida normalmente con el significado que generalmente se em-plea. Existe cierta plausibilidad en el argumento de las ape-lantes de que las palabras “con derecho de acrecer” deben tener su significado ordinario, usual y corriente empleado en el Código Civil.
Sin embargo, un examen del testamento mismo nos con-vence de que la testadora usó conscientemente las palabras, no en su sentido técnico sino en forma distinta. La palabra “acrecer,” fuera del Código Civil, significaría necesaria-mente un aumento o incremento, y ésa es la forma en que las palabras han sido usadas en el testamento. El derecho de acrecer que debía corresponder a cualquiera de los lega-tarios del remanente fué otorgado, por lo menos nominal-mente, si el otro legatario fallecía sin dejar descendientes. Difícilmente podría decirse que la testadora tuvo en mente el fallecimiento de una de estas personas antes de que ella misma muriera. En otras palabras, es claro, creemos noso-*674tros, que la testadora tuvo en mente el fallecimiento de nna de las dos personas designadas en cualquier momento sin dejar descendientes. Se trataba de dos hombres que es evi-dente eran considerablemente más jóvenes que la testadora y debe suponerse que ella debió haber pensado que éstos mu-rieran dejando, o sin dejar, descendientes mucho tiempo des-pués de haber muerto ella. Si Salvador Coy Guerra hu-biese muerto dejando un descendiente, diez años después del deceso de la testadora, Juan Bautista Serrano no podría ale-gar el .derecho de acrecer. Su parte de los bienes hubiera correspondido definitivamente a Salvador Coy Guerra o a sus descendientes, en caso de que él tuviese un hijo al tiempo de su muerte. Además, la palabra “acrecer” se usa en dos ocasiones en la cláusula nueve. Los usufructuarios tienen también el derecho de acrecer entre sí, según expresó espe-cíficamente la testadora. Desde luego, esto sería cierto aun si la testadora no lo hubiese consignado; pero el primer uso de la palabra “acrecer” tiene algún peso. Fácilmente puede colegirse que la intención de la testadora fué que se conser-varan sus bienes en poder de los objetos naturales de su afecto, es decir, de sus hermanos, su hijo de crianza y su sobrino.
No importa que el testamento diga que se dejan los bie-nes a Juan Bautista Serrano y a Salvador Coy Guerra “en absoluto y pleno dominio” y “sin condición,” toda vez que estas palabras eran aplicables a la comunidad así creada. Estas palabras ilimitadas pueden ser tomadas para aplicar-las a la institución de herederos establecida y para excluir las reclamaciones de cualquiera, tan pronto como los bienes les pertenecieran. Somos de opinión, juzgando por la fra-seología misma del testamento, que la intención de la testa-dora fué claramente que Juan Bautista Serrano obtuviera toda la propiedad en caso de que Salvador Coy Guerra fa-lleciera sin dejar descendientes, y viceversa. Bajo estas cir-cunstancias nos sentimos obligados a resolver que el artículo *675949 del Código Civil comprende solamente casos en qne nn testamento guarda silencio sobre la materia, pero qne no es aplicable cuando la intención del testador al hacer uso de las palabras es claramente distinto a la fraseología literal del Código Civil.

Debe confirmarse la sentencia.

El Juez Asociado Señor Córdova Dávila no intervino.
EN MOCION DE RECONSIDERACION
Hemos examinado la moción de reconsideración en sus méritos y no vemos razón alguna para alterar nuestra opinión original.
Sin embargo, las apelantes llaman nuestra atención hacia el hecho de que dejamos de discutir el señalamiento de error relativo a costas. Si bien es cierto que en nuestra opinión dijimos que las apelantes presentaron algún razonamiento plausible en favor de su posición, no obstante, no teníamos ni tenemos dudas de que una lectura ordinaria de la cláusula del testamento en cuestión habría llevado al convencimiento de que la inténción de la testadora fue clara en el sentido de que cada uno de los dos beneficiarios últimamente men-cionados debía tener derecho a heredar los bienes del otro si uno de ellos fallecía sin dejar descendientes. En el caso de Smith v. Bell, 6 Pet. 68, el Juez Presidente Sr. Marshal dijo: “La primera regla de importancia en la exposición de testa-mentos a la cual deben ceder todas las demás reglas es que debe prevalecer la intención expresada por el testador en su testamento, siempre que sea consistente con las reglas de derecho.” Dicat testator et erit lex.
Nos damos cuenta de que las apelantes insisten en que las expresiones de la cláusula en cuestión deben ser interpreta-das de conformidad con las reglas establecidas en el Código Civil para el derecho de acrecer, mas conforme hemos re-suelto en este caso, la regla de que la voluntad del testador *676debe prevalecer es tan fuerte, que creemos que la corte de distrito estaba justificada al hacer nso de sn discreción al imponer las costas.
No resolvimos en el caso de Nevares v. Nevares Hnos., 37 D.P.B. 857, que la existencia de nna cnestión debatible pneda siempre exonerar a nna parte del pago de las costas. Con mucha frecuencia un abogado hábil puede suscitar dudas fuertes y sería difícil imponer las costas.

Debe declararse sin lugar la moción de reconsideración.